Exhibit 10.2




CONVERTIBLE PROMISSORY NOTE
 
$50,000
June 14, 2007
   

FOR VALUE RECEIVED, the undersigned, VoIP, INC., a Texas corporation (the
"Company"), promises to pay to the order of ELLIS INTERNATIONAL LTD., or its
successors or assigns ("Holder"), on June 25, 2007, or on demand ("Maturity
Date") at 53rd Street Urbanizacion Obarrio, Swiss Tower, 16th Floor, Panama,
Republic of Panama, or at such other place as the Holder may designate in
writing to the Company, in lawful money of the United States of America, the
principal sum of Fifty Thousand Dollars ($50,000.00), plus a premium of Sixteen
Thousand Six Hundred Sixty Seven Dollars ($16,667.00).


The Holder shall have the right from and after the date of the issuance of this
Convertible Promissory Note (this “Note”) and then at any time until this Note
is fully paid, to convert any outstanding and unpaid principal portion of this
Note, exclusive of the $16,667 fee, into shares of the Company’s common stock,
par value $0.001 per share, at the conversion rate of $0.12 per share. If so
converted, Holder agrees to waive the above $16,667 premium.
 
In the event of Company's default hereunder, this promissory note (this “Note”),
exclusive of the $16,667 fee, shall become immediately convertible in whole or
in part , at Holder’s option into shares of the Company’s common stock, par
value $0.001 per share, at the conversion rate of $0.08 per share,. If so
converted, Holder agrees to waive the above $16,667 premium.


The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest, any and all delays or lack of diligence in
collection hereof and assents to each and every extension or postponement of the
time of payment or other indulgence.


In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, the
Company agrees to pay reasonable attorney's fees and expenses of collection.


The Company has been informed by the Holder that Holder is an "accredited
investor," as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Holder to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Further, that the Holder is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof.


This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. Exclusive jurisdiction relating to this
Note shall vest in courts located in New York State.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 

        VoIP, Inc.  
   
   
    By:   /s/ Anthony Cataldo  

--------------------------------------------------------------------------------

Name: Anthony Cataldo
Title: Chief Executive Officer



 
7

--------------------------------------------------------------------------------



 